ORDER
PER CURIAM.
Albert W. Schleicher (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing.
Earlier we affirmed Movant’s conviction for robbery in the first degree, Section 569.020 RSMo 1994,1 and armed criminal action, Section 571.015. State v. Schleicher, 999 S.W.2d 751 (Mo.App. E.D.1999). *92After a jury trial, the trial court sentenced Movant, as a prior and persistent offender, to concurrent terms of twenty years for first degree robbery and five years for armed criminal action. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief. This appeal follows the denial of that motion.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. All subsequent statutory cites are to RSMo 1994, unless otherwise stated.